         Case 1:20-cv-00298-LY-AWA Document 88 Filed 10/29/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                                                                       29 pM   2:   36
                                    AUSTIN DIVISION                         2121 OCT


JEROME CORSI AND LARRY                          §
KLAYMAN,                                        §
             PLAINTIFFS,                        §
                                                §
V.                                              §
                                                §      CAUSE NO. 1:20-CV-298-LY
 INFO WARS, LLC; FREE SPEECH                    §
 SYSTEMS, LLC; ALEX E. JONES;                   §
 DAVID JONES; OWEN SHROYER;                     §
 AND ROGER STONE,                               §
               DEFENDANTS.                      §

                                             ORDER

         IT IS ORDERED that all pending and future nondispositive motions in this case are

REFERRED to United States Magistrate Andrew Austin for resolution.              See    28 U.S.C.    §

636(b)(l)(A); Fed. R. Civ. P. 72; Loc. R. W.D. Tex. App. C, R. 1(c).

         IT IS FURTHER ORDERED that all pending and future dispositive motions are

REFERRED to United States Magistrate Judge Andrew Austin for Report and Recommendation.

See   28 U.S.C. § 636(b)(l)(B); Fed. R. Civ. P. 72; Loc. R. W.D. Tex. App. C, R. 1(d).

         SIGNED this                day of October, 2020.




                                                    lIED STATES DIS      CT JUDGE
